I respectfully dissent from the decision of the majority for the following reasons.
An analysis of this case begins with the guidance given in Civ.R. 50(A)(4):
"* * * [T]he trial court, after construing the evidence most strongly in favor of the party against whom the motion is directed, * * * [must find] that upon any determinative issue reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion is adverse to such party * * *."
Appellant raises two issues: one, that the appellee failed to prove the existence of a contract that was breached, and two, that the Statute of Frauds barred this action.
In examining the facts of the instant case, the appellee established at trial that she received a call from Lou DeNome, a corporate official from appellant corporation, requesting an interview. She went through the interview process with appellant. Appellee stressed during the interview that she sought "job security." A few days after the interview, she received a call from DeNome at home and, in relationship to this call, she testified that he said the job was hers. He said they would require that she stay with the company for at least two years. Second, appellee was informed that appellant would pay the placement fee to the Deane Farester Employment Agency but if appellee *Page 574 
should leave before two years, she would have to pay appellant a prorated share of this fee. This memorandum, Plaintiff's Exhibit 3, was in written form, signed by the appellee and the officer of the appellant corporation. It stated as follows:
"Thomas Steel Strip Corp. hereby agrees to pay the agency fee stipulated above. The undersigned new employee agrees that should he [sic] voluntarily terminate his [sic] services with Thomas Steel Strip Corp. before twenty-four (24) months of employment, he [sic] will reimburse the Corporation for payment of said agency fee from his final salary check. In the event that the undersigned employee's final salary check is insufficient in amount to cover the reimbursement due and owing, in accordance with the schedule set forth below, then the undersigned employee agrees to pay any excess due on or before the final termination date."
In the case of Mers v. Dispatch Printing Co. (1985), 19 Ohio St.3d 100, 19 OBR 261, 483 N.E.2d 150, the Supreme Court stated, in paragraph two of the syllabus:
"The facts and circumstances surrounding an oral employment-at-will agreement, including the character of the employment, custom, the course of dealing between the parties, company policy, or any other fact which may illuminate the question, can be considered by the trier of fact in order to determine the agreement's explicit and implicit terms concerning discharge."
Thus, we have a situation where the appellant demanded that the employee remain on the job for at least two years. The other side of the coin would be that the employee can reasonably expect that the employer has granted her employment for at least two years. At the least, an inference arises from which the factfinders may draw or not draw, as they wish, from the facts such inference. They are not compelled to, but, nevertheless, reasonable minds can differ as to the effect of this inference.Rinehart v. Toledo Blade Co. (1985), 21 Ohio App.3d 274, 275, 21 OBR 345, 346, 487 N.E.2d 920, 922, states:
"In determining * * * a motion [for a directed verdict pursuant to Civ.R. 50(A)(4)] the evidence submitted must be given an interpretation most favorable to the party against whom it is made, including not only direct or positive evidence, but also any reasonable inferences which may be drawn therefrom."
The Ohio Supreme Court in Osler v. Lorain (1986), 28 Ohio St.3d 345, 28 OBR 410, 504 N.E.2d 19, stated in the syllabus:
"In considering a motion for judgment notwithstanding the verdict, a court does not weigh the evidence or test the credibility of the witnesses. (Civ.R. 50[B]; Posin v. A.B.C.Motor Court Hotel [1976], 45 Ohio St.2d 271, 275 [74 O.O.2d 427, 430, 344 N.E.2d 334, 338], approved and followed.)" *Page 575 
In the case of Shore, Shirley  Co. v. Kelley (1988), 40 Ohio App.3d 10,13, 531 N.E.2d 333, 336-337, citing Posin, supra, it was stated:
"`The test to be applied by a trial court in ruling on a motion for judgment notwithstanding the verdict is the same test to be applied on a motion for a directed verdict. The evidence adduced at trial and the facts established by admissions in the pleadings and in the record must be construed most strongly in favor of the party against whom the motion is made, and, where there is substantial evidence to support his side of the case, upon which reasonable minds may reach different conclusions, the motion must be denied.'"
In the instant case, there is believable evidence which would permit reasonable minds to come to different conclusions.TLT-Babcock, Inc. v. Service Bolt  Nut Co. (1984), 16 Ohio App.3d 142,143, 16 OBR 149, 151, 474 N.E.2d 1223, 1225, states:
"* * * [T]he trial court must not consider the weight of the evidence or the credibility of the witnesses when ruling upon a motion for a directed verdict. * * * Therefore, the trial court must submit an issue to the jury if there is evidence which, if believed, would permit reasonable minds to come to different conclusions."
As to appellant's argument based on the Statute of Frauds, Plaintiff's Exhibit 3 is a sufficient memorandum in writing to meet the requirement of that statute. In the case ofSoteriades v. Wendy's of Ft. Wayne, Inc. (1986), 34 Ohio App.3d 222,  517 N.E.2d 1011, the court states in paragraph two of the syllabus:
"When an individual has a contract of employment for more than one year, the memorandum in writing satisfying the requirement of the Statute of Frauds may consist of several related writings, even though only one such writing is signed if the signed writing refers to the unsigned writing or if it appears by inspection and comparison of the writings that they logically relate to or form part of the same transaction."
In that case there were unsigned corporate minutes together with a signed agreement, neither of which made direct reference to the terms of the employment contract; but, nevertheless, the court found those two documents were a sufficient memorandum in writing to meet the requirement of the Statute of Frauds. In the instant case, Plaintiff's Exhibit 3 and the oral statement by appellant, as a matter of law, were sufficient to overcome a motion for a directed verdict.
For the foregoing reasons, I would affirm the judgment of the trial court. *Page 576